Citation Nr: 0018719	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  90-48 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for residuals of a shrapnel wound of the left foot 
with metatarsalgia of the third metatarsal head, 
postoperative hammertoe deformity of the second toe, status 
post sliding osteotomy of the second metatarsal, and 
decreased sensitivity of the plantar aspect.  

2.  Entitlement to a disability rating in excess of 
10 percent for left ankle disability manifested by limitation 
of motion.  

3.  Entitlement to an extension beyond January 31, 1991, of a 
temporary total disability rating based on convalescence from 
surgery performed in November 1990.  

4.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (formerly 
hysterical neurosis).  



5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1944 and from September 1948 to October 1960.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  Following 
the requested development, the RO found, in a rating decision 
dated in June 1997, that the veteran was entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(k) (West 1991) 
and 38 C.F.R. § 3.350(a) (1999) on account of the loss of use 
of one foot, effective from June 1, 1987.  The RO, in a 
rating decision dated in January 2000, reclassified the 
service-connected hysterical neurosis as post-traumatic 
stress disorder and granted a 30 percent evaluation, 
effective from the date of a VA psychiatric examination on 
May 7, 1998.  The RO continued its denial of the other 
benefits and also found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss.  The issue of 
entitlement to service connection for bilateral hearing loss 
will be addressed in the remand portion of this decision.  

In May 2000, the veteran's representative raised a claim of 
entitlement to special monthly compensation on account of the 
need for the regular aid and attendance of another person.  
This claim has not been adjudicated or developed for 
appellate consideration and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  Exceptional or unusual disability factors are not shown 
with respect to the service-connected left foot disability.  

3.  The veteran has marked limitation of motion of the left 
ankle that is separate from manifestations of his service-
connected left foot disability.  

4.  Severe postoperative residuals requiring an extension of 
a period of convalescence beyond January 31, 1991, based on 
surgery conducted in November 1990, are not shown.  

5.  The rating criteria for evaluating mental disorders that 
became effective November 7, 1996, are not more favorable to 
the veteran in this case.  

6.  The service-connected post-traumatic stress disorder is 
productive of considerable social and industrial impairment.  

7.  Service connection is also in effect for an appendectomy 
scar, and for burns on the left side of the hand, each rated 
noncompensably disabling.  

8.  The veteran's combined service-connected evaluation is 
70 percent.  

9.  The veteran has a high school education and training as a 
television repairman.  He also has occupational experiences 
as an electrician, in the textile industry, in the 
manufacturing of parts for appliances, and in employment 
service.  He last worked full time in May 1973 and began 
receiving Social Security disability benefits in 1974.  

10.  The veteran's service-connected disabilities preclude 
him from securing or following a substantially gainful 
occupation consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
40 percent for service-connected left foot disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.63, 4.68, 4.71a, 4.124a, 
Diagnostic Codes 5283, 8521 (1999).  

2.  Subject to the provisions of the amputation rule, the 
criteria for a 20 percent evaluation for left ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5271 
(1999).  

3.  An extension beyond January 31, 1991, of a temporary 
total disability rating for convalescence, based on surgery 
conducted in November 1990, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.30 (1999).  

4.  The criteria for a 50 percent disability rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).  

5.  The criteria for a total disability rating based on 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and for a temporary total disability rating for convalescence 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation for 
a service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The record shows that the veteran served as a mortarman 
during World War II and was wounded in action.  In March 
1944, he sustained a compound comminuted complete fracture of 
the left os calcis from a severe penetrating wound of the 
lateral aspect of the heel as a result of enemy artillery 
shell fragments on the beachhead at Anzio, Italy.  The 
veteran was taken to an evacuation hospital, where X-rays 
revealed foreign bodies and the compound comminuted fracture 
of the left os calcis.  The wound was debrided, a foreign 
body was removed, and a boot cast was applied.  

The veteran was transferred to the 23rd General Hospital, and 
through various echelons to the Battey General Hospital, 
Rome, Georgia, where he was admitted on May 21, 1944.  An 
examination at Battey General Hospital revealed the presence 
of a cast on the veteran's left leg but was otherwise 
unremarkable.  In June 1944, due to redness and increased 
heat above the left ankle and foot, the veteran was placed on 
a five-day course of sulfadiazine and absolute bed rest.  
There was an associated slight drainage from the sole of the 
left foot.  All symptoms gradually decreased and were no 
longer present at the beginning of July.  The cast was 
removed, and following convalescent furlough, the veteran was 
placed in reconditioning at the end of July 1944, where he 
did fairly well.  

Because it was felt that further convalescence was necessary, 
the veteran was transferred to Welch Convalescent Hospital in 
September 1944.  An examination at Welch revealed 5 degrees 
of dorsiflexion and 20 degrees of plantar flexion of the left 
foot.  Inversion and eversion were markedly limited in the 
left ankle.  There was no palpable deformity of the foot, and 
swelling above the foot was very minimal.  The veteran was 
placed in a reconditioning ward, where he remained until mid-
November 1944.  X-rays of the left foot taken in October 
revealed slight demineralization and some irregularity of the 
posterior plantar surface of the calcaneus.  Otherwise, the 
foot did not appear abnormal.  The range of motion gradually 
increased until about 65 percent of the normal range of 
motion was present in the ankle.  There was a fibrous 
ankylosis of the third left toe.  It was felt that the 
veteran was in no further need of hospitalization and that 
convalescence would continue over a long period of time to 
the point where there would be no residual disability in the 
left foot whatsoever.  However, the veteran was not ready for 
full duty, and it was questionable if he would ever be able 
to do full duty.  It was recommended that he be discharged 
from service.  

The veteran's separation examination in December 1944 noted 
scars of the left foot, together with a left foot wound 
resulting in fracture incurred in March 1944, and a mild 
anxiety state also incurred in service.  X-rays of the left 
foot at separation revealed no significant residual 
deformities.  However, during the veteran's second period of 
active duty, he was treated for continuing residuals of his 
left foot wound.  He was hospitalized in May 1953 for 
treatment of a post-traumatic neuroma of the medial plantar 
nerve of the left foot due to shrapnel wounds incurred in 
March 1944.  He underwent a neurectomy of the medial plantar 
nerve of the left foot in May 1953.  The veteran was also 
treated for a hammertoe of the left middle toe.  In August 
1956, he underwent a partial ostectomy of the left middle 
proximal phalanx under local anesthesia.  

In addition, the veteran was hospitalized from July to 
September 1956 for treatment of a conversion reaction 
manifested by amnesia and dissociative episode.  The report 
of hospitalization shows that it was felt significant that 
the veteran was discharged from the Army in 1944 with anxiety 
reaction following combat experience.  It was reported that 
he had been an extremely nervous individual and had had 
previous episodes of dizziness.  He reported that for the 
month prior to admission, he felt rather nervous and had pain 
in his left foot.  It was reported that since the removal of 
a ganglion from the bottom of his foot, his foot had caused 
him considerable pain.  His chief complaint was of headaches.  
He indicated that about 10 days prior to admission, he had 
the onset of rather severe right temporal headaches.  These 
headaches were described as constant in nature and fairly 
localized in the right temple area.  They were not too severe 
in the morning but became progressively worse during the day.  
No dizziness, weakness, or fainting episodes were associated 
with the headaches, and Aspirin did not relieve them.  
Although he had no history of headaches, he had had some 
episodes of dizzy spells.  A consultation during 
hospitalization resulted in a diagnosis of conversion 
reaction manifested by the current symptoms, as well as a 
past episode of amnesia and dissociative episodes.  His 
symptoms of headache all but disappeared, and aside from some 
complaints of nervousness, he was asymptomatic when he was 
discharged from the hospital.  

In March 1957, the veteran was referred to the mental hygiene 
clinic for shakiness and nervousness of three weeks' 
duration.  It was felt that he had chronic anxiety.  On 
psychiatric evaluation, it was reported that his symptoms 
dated back to 1944, when he suffered a "concussion" in Italy.  
He had had periods of tiredness ("worn out") alternating 
sometimes with "the shakes".  Although he currently appeared 
to be very placid, and could not explain reasons for his 
discomfort, he revealed that his wife suffered from "sinus" 
and was extremely irritable.  He had "cravings and urges" to 
eat in those periods.  He had no complaints regarding his 
current assignment.  His current complaint was tiredness.  
The examiner reported that the veteran had had "blackout 
spells" followed by fugue states in the past.  The examiner 
stated that the veteran had a chronic anxiety problem and 
that he would be followed in a mental hygiene clinic.  He was 
treated with medication.  

The veteran was briefly hospitalized in May 1957 for 
psychiatric observation for nervousness, although no disease 
was found at that time, and again briefly in November 1959.  
On the latter occasion, the veteran reported that he got on a 
bus on the day of admission headed for I Company and awoke on 
the floor of Building E-1 with "hot water running out of his 
mouth."  No one was around.  The veteran was not injured or 
confused, and there was no incontinence or bleeding about the 
mouth or nose.  He noted postural giddiness on arising, 
called the emergency room, and was admitted for observation 
for syncope.  He noted the onset of a right parietal headache 
some two hours before, which had been relieved mostly by 
salicylates.  He gave a history of domestic difficulties over 
the past two to three weeks with associated symptoms of easy 
fatigue, insomnia, and nerves.  He had a history of amnesia 
in which he awoke some 400 miles from his home in 1956.  He 
was followed by the neuropsychiatric clinic for a short 
period of time.  Previous bouts of anxiety reaction were 
documented in his health record.  He was observed for 
24 hours.  Despite work-ups, it was felt that his symptoms 
were purely psychogenic, and he was referred to the mental 
hygiene clinic in view of his history of three years 
previously of similar symptoms.  The diagnosis was acute 
dissociative reaction, manifested by amnesia, abated.  

In 1960, the veteran was processed for administrative 
separation on the basis of unsuitability.  A statement from 
the veteran's commanding officer summarized the veteran's 
recent problems, which included losses of memory, and 
indicated that although he had received treatment in the 
mental hygiene clinic, he had not responded or shown 
improvement to any noticeable degree.  A statement from a 
company sergeant was to the effect that the veteran had been 
subject to periods of "loss of memory" during which times, 
by his own admission, he had cashed a number of worthless 
checks on his personal account.  In July 1960, as part of his 
separation processing, the veteran underwent a psychiatric 
examination.  The diagnosis after his psychiatric evaluation 
was severe chronic passive dependency reaction, manifested by 
passivity, dependency, inability to manage his financial 
affairs, passing of worthless checks, chronic marital 
maladjustment, occasional episodes of fugue and amnesia, and 
poor judgment with inability to plan realistically.  The 
veteran's condition was felt to represent a basic character 
and behavior disorder and not a disqualifying mental disease 
or defect.  It was recommended that he be separated from 
service based on the diagnosis given.  

A certificate from a service hospital showed that the veteran 
was seen on numerous occasions between November 1957 and July 
1960 for a variety of complaints, which included anxiety 
reaction, fainting spells, neuralgia of the left foot, 
blackouts, painful left foot at the site of an old war wound, 
minor episode of amnesia, passive dependency reaction with 
hysterical tendencies, headaches, problems of emotional 
origin, trouble sleeping, and complaints of insomnia.  

On separation examination in September 1960, a well-healed 
minimal scar of the left lateral malleolus area and middle 
toe was noted.  It was felt that the veteran had excellent 
function of the left foot without edema and that there was 
normal circulation.  He had a slightly curved middle toe and 
pain over the sole of the foot.  It was noted that he had a 
scar of the left heel.  

The veteran's initial claim for VA compensation benefits was 
received in July 1946.  On VA examination in October 1946, he 
complained of trouble with his foot.  He reported that he did 
not drink, did not use drugs, and had no delusions or 
hallucinations.  He had no complaints referable to the 
nervous system.  A neuropsychiatric examination was negative.  
His chief complaint was of severe pain in the left foot after 
prolonged standing and walking.  He said that his symptoms 
were accentuated in damp, rainy weather.  The examination of 
the left foot showed that the veteran walked with a slight 
limp on the left and that he tended to throw the foot.  He 
had a small scar on the middle of the transverse arch and a 
hard ossified scar on the lateral surface of the os calcis.  
The ossified area was 1 by 1 inch and protruded above the 
surface and seemed to be attached to the os calcis.  There 
was no limitation of motion or deformity of the foot or the 
ankle joint.  Circulation was good, but there was tenderness 
on pressure over the metatarsal scar.  There was no marked 
callous formation on the plantar surface of the foot, and the 
arch was good.  There was no hallux valgus, and he stood on 
his toes with no difficulty.  There was no equinovarus.  X-
rays of the left foot showed an irregularity of the inferior 
aspect of the os calcis giving the appearance of an old, 
healed, impacted fracture.  There was a slight projection of 
one fragment into the soft tissues.  The diagnosis was 
shrapnel wound of the left foot with residuals.  

A rating decision dated in December 1946 granted service 
connection for a wound of the posterolateral portion of the 
left heel with a compound comminuted fracture of the left os 
calcis with moderate residuals.  The RO assigned a 10 percent 
evaluation for the disability under Diagnostic Code 5284, 
effective from July 25, 1946, the date of receipt of the 
veteran's original claim for service connection.  Service 
connection for psychoneurosis, anxiety state, was also 
established at that time, and a noncompensable evaluation was 
assigned from July 25, 1946.  The veteran was informed of 
this rating determination in a letter dated later the same 
month but did not initiate an appeal.  

The veteran underwent a VA neuropsychiatric examination in 
November 1960 that revealed minimal findings.  The diagnosis 
was history of dissociative reaction.  A rating decision 
dated in February 1961 continued the prior evaluations.  
Service connection was also established for an appendectomy 
scar and for burns on the left side of the hand.  Each of 
these disabilities was rated noncompensably disabling, 
effective from separation from the veteran's second period of 
active duty.  The veteran was informed of these 
determinations in a letter dated in March 1961.  

A rating decision dated in May 1962, noting an operation 
performed the previous March, reclassified the left foot 
disability as a wound of the left foot with phalangectomy of 
the 3rd and 4th toes but continued the prior evaluation.  The 
veteran's service-connected psychiatric disorder was 
classified as an anxiety reaction and rated noncompensably 
disabling under Diagnostic Code 9400.  The veteran was 
informed of these determinations in a letter dated in May 
1962.  Following a VA hospitalization in August 1962, service 
connection was established for a painful scar on the plantar 
surface of the left foot and was rated 10 percent disabling 
under Diagnostic Code 7804.  The veteran was notified of this 
determination in December 1962.  

In June 1963, the veteran underwent a VA surgical examination 
that, among other findings, showed that the veteran could not 
turn his left heel outward or everted.  Residuals of an old 
injury of the left foot were described as moderately severe, 
with postoperative residuals that were not felt to be marked.  
A rating decision dated in July 1963 evaluated a shrapnel 
wound of the left foot as 30 percent disabling under 
Diagnostic Code 5284 and assigned a separate 10 percent 
rating under Diagnostic Code 5271 for limitation of motion of 
the left ankle.  A noncompensable evaluation was continued 
for anxiety reaction, a determination that was affirmed by 
the Board in a decision dated in June 1964.  

In a rating decision dated in October 1969, the veteran's 
service-connected psychiatric disorder was reclassified as a 
depressive neurosis in remission and rated noncompensably 
disabling under Diagnostic Code 9405, effective from 
September 1969.  

When hospitalized by VA in August and September 1970, the 
veteran stated that he had drunk only three cans of beer in 
eight months and that was the Sunday before admission.  

On VA examination in November 1975, it was reported that the 
veteran had had a DWI in 1970.  He complained of left 
footdrop, for which he wore a brace.  He also complained of 
nervousness and nausea.  He claimed that he did not use 
alcohol to excess.  He reported that he owned a small 
television repair service but that it had been closed since 
he was injured in a motor vehicle accident in May 1973.  He 
planned, however, to attempt to open the shop in the near 
future.  The diagnosis was anxiety reaction with intermittent 
depressive features.  His degree of psychiatric impairment 
was felt to be moderate.  

A rating decision dated in January 1976 assigned a 10 percent 
evaluation for the service-connected psychiatric disorder, 
effective from March 1975.  When hospitalized by VA in 
October and November 1976, the veteran complained of memory 
lapses, but his response on the memory testing was felt to be 
exceptionally high.  It was felt that his lapse of memory was 
due to his emotional reaction to stress.  No periods of 
memory lapses were reported since admission to the hospital.  
He wore a brace on his left foot and lower leg.  His ability 
to work was felt to be limited due to shrapnel wounds of the 
left leg.  The primary diagnosis on discharge from the 
hospital was hysterical neurosis.  

A rating decision dated in December 1976 classified the 
service-connected psychiatric disorder as hysterical neurosis 
and rated the disability as 10 percent disabling under 
Diagnostic Code 9401, effective from December 1, 1976.  

Following the veteran's hospitalization by VA in April 1987, 
a rating decision dated in May 1987 reclassified the service-
connected left foot disability as a shrapnel wound of the 
left foot with metatarsalgia of the third metatarsal head and 
hammertoe deformity of the second toe.  The disability was 
rated 30 percent disabling under Diagnostic Codes 5278 and 
5284, effective from June 1, 1987.  A rating decision dated 
in August 1987 denied entitlement to a TDIU.  The veteran 
filed a notice of disagreement with the latter decision in 
September 1987, which initiated the current appeal.  

Following the Board's remand in August 1993, and following a 
series of VA examinations and the accretion of substantial 
medical evidence, a rating decision dated in February 1996 
reclassified the left foot disability as shrapnel wound of 
the left foot with metatarsalgia, third metatarsal head and 
hammertoe deformity, second toe, postoperative, and status 
post sliding osteotomy, second metatarsal, with decreased 
sensitivity of the plantar aspect (hereinafter referred to as 
left foot disability).  The RO assigned a 40 percent rating 
under Diagnostic Codes 5283 and 8521, effective from June 1, 
1987.  The other ratings were continued.  

Analysis

A.  Increased rating for left foot disability

Under Diagnostic Code 8521, a 40 percent evaluation is 
assigned for complete paralysis of the common peroneal nerve, 
which is the dominant disability affecting the veteran's left 
foot and which is manifested by footdrop.  The maximum 
evaluation for malunion or nonunion of tarsal or metatarsal 
bones is 30 percent for severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  Similarly, severe foot 
injuries under Diagnostic Code 5284 warrant only a 30 percent 
evaluation.  

However, under the amputation rule set forth at 38 C.F.R. 
§ 4.68, the combined evaluation for disabilities below the 
knee may not exceed the 40 percent evaluation for amputation 
at the elective level, were amputation to be performed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5165.  The combined 
evaluation for the veteran's left foot disability and his 
separately rated left ankle disability is 50 percent.  See 
38 C.F.R. § 4.25 (1999) (Combined ratings table).  

Because the veteran is currently receiving the maximum 
schedular evaluation for his left foot disability under the 
amputation rule, the RO considered entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  An extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may only be granted in the first instance by 
officials at the VA Central Office listed in the regulation.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Those 
officials are the VA Under Secretary for Benefits (formerly 
the Chief Benefits Director) and the Director of the VA 
Compensation and Pension Service.  Under 38 C.F.R. 
§ 3.321(b)(1), an extraschedular evaluation is warranted only 
if the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  

However, the current evidence of record does not demonstrate 
that the left foot disability, standing alone, has recently 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  It is undisputed that the left 
foot disability is seriously disabling and considerably 
affects the veteran's employment picture, but marked 
interference is not demonstrated.  

In recent years, the veteran's problems with ambulation have 
been attributable in significant measure to his nonservice-
connected right hip disability, which has resulted in total 
right hip replacement and in revision of the right hip 
replacement.  The record over the years shows continuing 
complaints of left foot pain and complications from the 
service-incurred shell fragment wound, together with numerous 
operations on his left foot, the fact remains that in recent 
years he has had a number of organic health problems arising 
from nonservice-connected disabilities.  The veteran has been 
on Social Security disability benefits since the mid-1970's 
and has not worked in many years.  The left foot disability, 
while contributing to his current state, is not shown to be 
solely or, at this point, even mostly responsible for it.  
Although the veteran is confined to a wheelchair when he 
leaves his house because he is not able to get around without 
holding on to something, recent examination findings show 
that his problems with ambulation are attributable to both 
his right and left lower extremity disabilities.  On 
examination of the left foot, he had shortening of the 3rd 
and 4th toes.  He had a 2-inch scar above the 3rd and 4th 
toes on the left foot.  It was reported that the veteran 
needed help to stand and to take his shoes and socks off.  
The examining physician stated that the veteran had a 
moderate amount of pain because of the right hip and left 
foot, together with left footdrop.  The diagnostic 
impressions were right hip arthroplasty in 1974 and in 1997; 
and left footdrop since 1961, status post shrapnel injury in 
1944, combat injury and left foot surgery on multiple 
occasions times 13.  

The Board observes that the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 40 percent rating currently assigned.  The Board 
therefore concludes that a remand to the RO for referral of 
this issue to the VA Central Office for initial consideration 
of an extraschedular evaluation is not warranted.  

B.  Increased rating for left ankle disability

On a VA physical therapy consultation in May 1998, the 
veteran had -25 degrees of dorsiflexion on active range of 
motion of the left ankle and neutral dorsiflexion on passive 
range of motion.  He had plantar flexion of the left ankle to 
47 degrees on active range of motion testing, and plantar 
flexion within normal limits on passive range of motion.  He 
had inversion of the left ankle to 19 degrees and eversion to 
10 degrees on active range of motion testing.  On passive 
range of motion, the veteran had inversion to 22 degrees and 
eversion to 10 degrees.  

On the VA orthopedic examination in May 1998, the examiner 
stated that the left ankle showed footdrop and that the 
veteran was unable to perform dorsiflexion or plantar 
flexion, both of which were to zero degrees.  He was also 
unable to do inversion and eversion.  The Board observes that 
the left ankle disability is rated on the basis of limitation 
of motion of the ankle.  Under Diagnostic Code 5271, moderate 
limitation of ankle motion warrants a 10 percent evaluation; 
a 20 percent evaluation requires marked limitation of motion.  
Normal dorsiflexion of the ankle is from zero degrees to 20 
degrees, while normal plantar flexion is from zero degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

Ankylosis of the ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
zero degrees and 10 degrees.  A 40 percent evaluation 
requires that the ankle be fixed in plantar flexion at an 
angle of more than 40 degrees; in dorsiflexion at an angle of 
more than 10 degrees; or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  However, the Board finds that 
ankylosis of the left ankle is not demonstrated in view of 
the findings on the physical therapy consultation cited 
above.  Even if ankylosis of the ankle were demonstrated as a 
ratable entity separate from the left foot disability, 
ankylosis warranting more than a 20 percent evaluation is not 
shown.  In view of the Board's disposition of the ankle 
disability below, an evaluation under Diagnostic Code 5270 is 
not warranted because it would violate the rule against 
pyramiding set forth at 38 C.F.R. § 4.14 (1999) (evaluation 
of the same service-connected disability under multiple 
diagnoses is precluded).  

It may well be that the loss of range of motion in the 
veteran's left ankle is a consequence of the paralysis of the 
common peroneal nerve.  However, the Board may not so find 
without a medical opinion attributing the limitation of 
motion to the nerve paralysis.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In these circumstances, the Board will 
accord the veteran the benefit of the doubt and find that he 
has marked limitation of left ankle motion that is separate 
and distinct from his service-connected left foot disability.  
See 38 C.F.R. § 4.14.  It follows that he is entitled to a 20 
percent evaluation for marked limitation of motion of the 
left ankle under Diagnostic Code 5271, subject to the 
provisions of the amputation rule discussed above.  

C.  Temporary total disability rating for convalescence under 
38 C.F.R. § 4.30

Under the provisions of 38 C.F.R. § 4.30, a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2) or (3) of this section 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  The termination of these 
total ratings will not be subject to 38 C.F.R. § 3.105(e).  
Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.  

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one month of 
convalescence.  (Effective as to outpatient surgery March 1, 
1989.)  

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)  

(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient treatment 
March 10, 1976.)  

A reduction in the total rating will not be subject to 
38 C.F.R. § 3.105(e).  The total rating will be followed by 
an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period.  

(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:  

(1) Extensions of 1, 2 or 3 months beyond the initial 3 
months may be made under paragraph (a) (1), (2) or (3) of 
this section.  

(2) Extensions of 1 or more months up to 6 months beyond 
the initial 6 months period may be made under paragraph (a) 
(2) or (3) of this section upon approval of the Adjudication 
Officer at the VARO.  

The record shows that the veteran was admitted to a VA 
facility on November 15, 1990, and underwent debridement and 
reduction of calluses and nails of the left foot in the 
podiatry clinic.  Following the procedure, the veteran 
reported that his left foot felt much better.  He was 
discharged from the hospital on November 23, 1990, to be 
followed in the orthopedic clinic.  A convalescent rating was 
assigned under 38 C.F.R. § 4.30, effective November 23, 1990, 
and extending to January 31, 1991.  His 40 percent rating for 
left foot disability was reinstated, effective from 
February 1, 1991.  

Under the provisions of paragraph 30, the maximum available 
period of convalescence is one year from date of hospital 
discharge.  Accordingly, the pertinent records are those 
dated for a year following November 23, 1990.  The record 
shows that although the veteran was seen as an outpatient in 
the year following his release from the hospital, he was seen 
principally for other, unrelated disabilities.  This is not 
to say that he did not have some degree of difficulty with 
his left foot.  For example, when seen in the VA psychiatry 
clinic in January 1991, he was on crutches and had recently 
been seen in the orthopedic clinic.  He wore a brace, a heel 
pad, and pads on the left foot and leg.  It was reported that 
he did yard work and chores outside and would go fishing 
occasionally.  

However, when the veteran was seen at a VA outpatient clinic 
in May 1991, it was because he was moving to Florida and 
wanted his medications filled.  He was alert and ambulatory 
with a crutch.  The diagnoses were status post multiple 
surgeries, status post shell fragment wound; essential 
hypertension; and anxiety.  The record further shows that the 
veteran was an inpatient at the VA Bay Pines facility from 
August 9 to 14, 1991, but that his hospitalization was for a 
possible blood clot unrelated to surgery for his service-
connected left foot disability.  When he was seen at the VA 
outpatient facility in September 1991, it was reported that 
he had recurrent cellulitis and stasis of the right lower 
extremity and that he had been released from Bay Pines a week 
earlier for a possible blood clot in the right leg.  The 
veteran was seen several more times in September 1991, but 
always for medical problems unrelated to his left foot 
surgery the previous November.  Although he indicated that 
his left foot was flaring up when he was seen at the VA 
outpatient clinic in November 1991, and complained that he 
needed some crutches because someone had stolen his out of 
his car, there was no showing that his left foot surgery 
continued to require convalescence.  The veteran gave a 
history at that time of five operations on his left foot 
since 1987 and indicated that he was unable to get around at 
all without his crutches.  He further indicated that, since 
1950, he had had 13 operations.  His crutches were reissued.  

There is simply no showing that an extension of paragraph 30 
benefits beyond January 31, 1991, is warranted.  It is 
undisputed that the veteran has continuing problems with his 
left foot, but convalescence as a result of debridement of 
callosities in November 1990 beyond the convalescent period 
already assigned is not warranted or justified by the 
evidence of record.  Indeed, his principal problem during 
this period of time was a result of a possible blood clot in 
the right lower extremity for which service connection is not 
in effect.  As the provisions of 38 C.F.R. § 4.30 make clear, 
the total rating for convalescence must be based on treatment 
of a service-connected disability.  Under the circumstances, 
the Board concludes that the preponderance of the evidence is 
against the claim for extension of a temporary total 
disability rating for convalescence beyond January 31, 1991.  

D.  Increased rating for post-traumatic stress disorder

On VA psychiatric examination in May 1998, the veteran 
recounted his experiences at Anzio in 1944 and related 
symptoms that the examiner found to be consistent with a 
diagnosis of post-traumatic stress disorder.  The examiner 
noted that post-traumatic stress disorder was not entered 
into the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM) until 1980.  The examiner stated that the 
veteran was service connected for combat-related stress and 
that the more current diagnosis of post-traumatic stress 
disorder was more appropriate than the diagnosis of 
hysterical neurosis.  The examiner noted that the diagnoses 
were one in the same.  The diagnosis, he said, conformed to 
both the DSM-III-R and the DSM-IV.  

The veteran's mental status examination in May 1998 was 
positive for moderate impairment of memory, concentration and 
judgment.  His speech was slow, and his mood was depressed.  
The clinical interview indicated that he had panic attacks.  
He also had occasional sleep impairment that appeared to be 
chronic in nature.  The examiner remarked that the frequency 
and severity of the veteran's symptoms over the previous 12 
months appeared evident from the clinical interview that day 
and that it appeared that he had experienced no real periods 
of remission from his symptoms over the previous 12 months.  
The veteran's subjective complaints included frequent 
flashbacks, frequent nightmares at least once a month, and 
avoidance behaviors including fireworks displays or being 
around crowds.  The veteran stated that he would rather just 
be sitting off by himself.  He said that it was hard to trust 
people and that he liked to keep his back to the wall.  He 
reported a tendency to isolate himself from others and 
indicated that he avoided television shows or movies related 
to World War II.  He reported feelings of depression and a 
startle response.  He reported an inability to concentrate.  
He indicated that he had short-term memory loss but 
reasonably good remote memory.  He reported a history of rage 
but said that he was not like that anymore.  

The diagnosis on Axis I was chronic moderate post-traumatic 
stress disorder on Axis I.  A diagnosis was not entered on 
Axis II.  The Global Assessment of Functioning (GAF) score on 
Axis V was 51.  The GAF is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV)).  The examiner said that the veteran's 
GAF indicated moderate social and occupational impairment due 
to his service-connected neurosis.  

In June 1994, the veteran underwent a VA psychiatric 
examination.  His claims file was reviewed.  The veteran 
principally complained of left lower extremity pain as a 
result of his left foot disability.  He claimed that after 
arising, the pain went down the left side of his leg and into 
his sole and that he could stand no longer than 20 minutes.  
He said this occurred perhaps 20 times a day and that it 
affected his emotional and mental stability.  He said that he 
tried to put up with the pain but that it fatigued him and 
that he became irritable.  He said that he had felt close to 
tears on occasion.  The examiner remarked that there was a 
clear strain of sadness and distress in the veteran's 
narrative.  The veteran claimed that since his right hip 
replacement in 1973, his left leg had deteriorated in 
function.  The veteran claimed that he went from 237 pounds 
to 132 pounds while in military hospitals during World 
War II.  On mental status examination, there was evidence of 
strain in the veteran's affect as if he were trying to 
function under difficulty.  He had pain in both legs as he 
walked, and this was quite evident.  He was lucid, cogent, 
and oriented times three.  Immediate and remote recall were 
both good.  There was an underlying theme of despair, 
despondency, depression, irritability and frustration that 
was very apparent.  Audio or visual hallucinations or 
flashbacks were absent at the time of the examination.  He 
reported that his sleep had been disturbed previously.  He 
was capable of managing his own benefits.  The Axis I 
diagnosis was depressive neurosis (dysthymic disorder).  The 
examiner felt that this might be due to the debilitating 
effect of the chronic pain that had been gradually increasing 
since his right hip was replaced in 1973 and which had 
become, according to the veteran, severe in the previous five 
years or so.  Hysterical neurosis was also diagnosed on 
Axis I.  The GAF score currently was 50 and in the past year 
was 50.  The examiner remarked that it was clear to him that 
the veteran was unemployable with probable severe chronic 
pain in the left lower extremity that was affecting his 
mental functioning by producing difficulty in concentrating, 
irritability and depression.  He also suffered from some pain 
in his right lower extremity.  Now, some 40 years after his 
combat injury at Anzio, it was quite difficult to determine 
how much of his mental disability might have increased as the 
usability of his injured leg had worsened.  However, it was 
the examiner's opinion that his mental and emotional 
disability had increased somewhat due to the deteriorating 
function of his combat injured left leg and the chronic pain 
that he had from the left leg.  The veteran volunteered the 
fact that the orthopedist had spoken to him about amputation 
to avoid the pain in his left lower leg but said that, at the 
age of 70, he was disinclined to pursue such a course.  The 
examiner's concluded that the veteran's overall mental 
disability had increased somewhat as a consequence of living 
with his chronic pain syndrome resulting from the combat 
injury to his left leg.  

A social and industrial survey by VA in July 1994 indicated 
that the veteran was on Librium and Xanax and had had no 
suicide attempts.  He gave his previous employment as an 
electrician and indicated that at times he was self-employed 
and did odd jobs in the community.  Following service, he 
worked at General Tire Company for about three years.  There 
was no other identifiable employment.  He indicated that he 
had been in a motor vehicle accident in 1973, had begun 
receiving Social Security disability, and had not been 
gainfully employed since then.  He said that he also had a 
riding lawnmower and kept the yard nice.  He enjoyed the 
company of longtime friends who lived in the neighborhood.  
He helped with the housework and also enjoyed fishing as time 
permitted.  He attended church regularly.  The assessment was 
that, through the years, the veteran had managed to 
appropriately cope with his inability to hold steady 
employment and with his disabilities.  

The record since the veteran reopened his claim for increased 
rating for a psychiatric disability in February 1988 has been 
extensively reviewed.  On a VA psychiatric examination in 
April 1988, the veteran claimed that he had had a complete 
nervous breakdown in 1968 and was hospitalized.  He had 
subsequent hospitalizations in the 1970's for his nervous 
problems.  The veteran said that he got along with people in 
the community.  However, he appeared to be very limited 
socially.  He said that when he tried to work, he got nervous 
and shaky and could not hold out.  Current medications 
included Elavil and Librium.  It was reported that the 
veteran used to drink heavily, including whiskey and beer, 
but that he had quit 15 years previously.  He reported that, 
shortly before he quit, he had a DWI.  He denied ever having 
abused street drugs.  He reported that he had had depressive 
episodes and had been restless at night for many years.  He 
had a 12th grade education, failed no grades, and had skills 
in television repair and had worked as an electrician 
previously.  He last worked in 1973.  He said that he quit 
work because he got too nervous to handle his television 
repair work.  He reported that he did some garden work, 
worked around the house, and could take care of his own 
biological needs.  He liked to work in the yard, fish, watch 
television including sports, but did very little socially.  
He said that he would go to flea markets with his wife 
occasionally and sometimes she would go on a fishing trip 
with him.  He said that they shopped together.  The veteran 
displayed no disorder in his ability to communicate verbally, 
and there was no blocking or looseness in association of 
ideas.  His affect was bland but not depressed at the time of 
the examination.  His affect was thought congruent and 
appropriate.  The veteran was quite preoccupied with his 
somatic problems.  He apparently had been previously 
depressed but not psychotically so.  There was no evidence of 
a thought disorder currently.  His anxiety seemed to be 
covert because he did not show scanning, vigilance or free-
floating anxiety.  However, at times, he had tachycardia and 
said that he felt as though he were going to fly to pieces.  
He was oriented, and his general knowledge was not 
commensurate with more than a high school education.  He 
could concentrate, but he was somewhat forgetful.  His 
immediate recall was mildly impaired.  His intellect was 
average.  He had little insight.  His judgment was not 
impaired.  His overall cognitive function showed a mild 
deficit.  The pertinent diagnoses were chronic generalized 
anxiety disorder, and passive-dependent personality.  
Hypertensive cardiovascular disease and osteoarthritis were 
also among the diagnostic impressions.  The examiner 
remarked, however, that the veteran currently showed an 
emotional disorder that involved mainly somatized anxiety 
symptoms and that the main thing that made him unemployable 
was that he was not motivated.  

By the time of a VA psychiatric consultation in September 
1994, the veteran was assessed with drug dependence.  It was 
reported that he had taken Librium since 1974.  He tried to 
quit about a year previously but had withdrawal symptoms.  
When seen in a VA psychiatry clinic in June 1993, the veteran 
reported that the Librium was not working as well and he 
reluctantly admitted to periods of depression and anxiety.  
The plan was to discontinue Librium and substitute Xanax.  
When seen in October 1993, the Xanax was allowing him to go 
about his business without his nerves interfering.  When seen 
in the VA mental hygiene clinic in February 1994, the veteran 
said that Xanax made him a lot calmer.  However, when seen in 
May 1994, he said that he wanted to be off Xanax.  When seen 
in the mental hygiene clinic in December 1994, the veteran 
stated that he had taken Librium for more than 20 years for 
apparent chronic anxiety.  There was no history of substance 
abuse, and a mental status examination indicated that no 
gross psychopathology was apparent.  He was not clinically 
depressed.  When seen in the VA mental hygiene clinic in 
February 1997, the veteran claimed that after taking 
medications, he became nervous, then had diarrhea, and then 
was nervous again.  This lasted about six hours.  During this 
period, he did not want to do anything.  He took Pepcid AC, 
which helped some.  The veteran's wife stated that she was 
trying to be patient but that she still did not understand 
the problem.  The veteran was alert and oriented and did not 
show evidence of a thought disorder.  He was moderately 
depressed.  The assessment was recurrent major depression.  

On a VA mental hygiene clinic consultation in October 1997, 
the veteran stated that he was forgetting things.  He did 
things and then forgot that he did them.  He would make major 
errors in his checkbook.  He had a diagnosis of major 
depression and said that he had felt okay for about two years 
but was feeling down now.  He denied hallucinations and 
suicidal ideation.  He was felt to be moderately depressed.  

When seen in mid-December 1997, he was severely depressed and 
was having family problems.  He complained of depression and 
stated the depression had begun about six months previously.  
He was started on Zoloft about two weeks previously.  When 
depressed, he said that he could not remember what he did.  
He reported that he did not remember the previous four days.  
Although he denied any drug abuse, he used alcohol once a 
week - a couple of shots of rum.  

When seen in January 1998, it was reported that the veteran 
had a history of psychogenic amnesia and had recently driven 
to Alabama without memory of the event.  When he came to the 
clinic that day, he turned the wrong way and was headed in 
the wrong direction on the interstate when his daughter got 
him to turn back.  He had resumed treatment at the clinic 
about 10 weeks previously, following an onset of depression 
that precipitated marital problems.  The diagnostic 
impressions included major depression, amnesia, and a fugue 
state.  An electroencephalogram in January 1998 was abnormal.  

In January 1998, the veteran was evaluated by the VA Alcohol 
and Drug Abuse Treatment Program during a VA hospitalization.  
The veteran reported that he drank two to three drinks about 
two to three times a month.  The last time was at New Year's, 
and he said that he did not get drunk.  He stated that he 
would get drunk about once every two to three months and that 
this was when he would fall.  He admitted to an increase in 
tolerance to alcohol.  He denied a history of seizures, 
delirium tremens, or symptoms of withdrawal.  Although he 
denied loss of control, he admitted that drinking did cause 
stress in his marriage and contributed to his falling down.  
He first used alcohol at the age of 18 and stated that he 
drank heavily while in Korea but then stopped totally for 20 
years.  He denied a history of other drug use.  He had been 
treated at a VA hospital many times for depression since 
1968.  There was a history of fugue states with the last one 
a few weeks previously, when he drove to Tuscaloosa, Alabama, 
and was admitted there for 12 days.  The previous fugue state 
was more than 20 years previously.  The impression was that, 
on the basis of available information, it was not apparent 
that alcohol dependence or abuse was present.  It was felt 
that alcohol should be avoided, especially with the current 
prescription of Librium.  His GAF score on discharge from the 
hospital was 60.  During  hospitalization, no amnestic events 
were witnessed.  The history revealed that the veteran likely 
had a history of alcoholism with heavy drinking during his 
marriage and was reported to be intoxicated when he fell and 
had a subarachnoid hemorrhage.  The veteran insisted that 
drinking was not a problem for him.  A neurologic 
consultation during hospitalization indicated that both 
magnetic resonance imaging and electroencephalogram findings 
were insignificant and could not explain the causes of the 
veteran's amnestic periods.  It was felt that the veteran 
might have a dissociative disorder.  However, given the issue 
of alcoholism, it was suspected that his amnestic episodes 
might resolve when his alcohol use subsided.  

After carefully considering the evidence of record, the Board 
is of the opinion that the veteran's symptoms more closely 
approximates the criteria for considerable social and 
industrial impairment under Diagnostic Code 9411 as in effect 
prior to November 7, 1996.  See 38 C.F.R. § 4.7.  It is clear 
that the veteran has suffered from a psychoneurotic disorder 
manifested by chronic anxiety and depression for many years.  
Whatever diagnostic label is attached to his complex of 
symptoms, it is certainly the case that they have been at 
least considerably socially and industrially impairing.  
Moreover, a number of his symptoms in recent years have been 
quite congruent with symptoms manifested during 
hospitalizations in service during the 1950's.  There seems 
to be some lack of motivation to work in this case and, 
perhaps, a degree of manipulative conduct.  On the other 
hand, the veteran sustained a severe wound in service 
together with psychiatric trauma that haunts him to this day.  
A review of the lengthy record shows repeated 
hospitalizations for various forms of psychiatric disablement 
usually characterized as anxiety neurosis, depressive 
neurosis, or hysterical neurosis and now summed up in the 
term post-traumatic stress disorder.  Moreover, medications 
administered over many years for his service-connected 
psychiatric problems appear to have been only intermittently 
successful.  Although the veteran does not have a history of 
substance abuse with respect to illicit drugs, drug 
dependence with respect to prescribed medication has been 
diagnosed.  In addition, the veteran has what appears to be a 
lengthy but somewhat intermittent history of alcohol abuse 
that probably cannot be, at this point, disassociated from 
other manifestations of his psychiatric disability.  In 
addition, the psychiatric disorder has resulted in 
significant impairment of insight together with irritability, 
flashbacks, intrusive recollections, avoidance behavior, 
startle response, and successive marital problems and 
socially isolative behavior.  All of this adds up to 
considerable social and industrial impairment; indeed, the 
Board is of the opinion that it would more nearly approximate 
the criteria for a 50 percent evaluation even under the 
rating criteria that became effective on November 7, 1996, 
and that are still in effect.  

However, the veteran has shown some ability to interact with 
others and to have some constructive engagement with others, 
such as church attendance, shopping with his spouse, and 
interaction with close friends.  In addition, the veteran has 
some degree of intact concentration and an ability to recall 
remote events.  He is not homicidal or suicidal, and his 
judgment appears to be intact.  He does not appear to be 
afflicted with panic attacks to any significant degree, and 
even his flashbacks and intrusive recollections do not appear 
to be frequent, which is to say more than a few times a 
month.  Although his episodic amnesia is consistent with 
symptoms noted during his second period of active duty, these 
episodes do not appear to be frequent.  In any case, the 
Board is of the opinion that the criteria for severe social 
and industrial impairment are not met or more nearly 
approximate it.  See 38 C.F.R. §§ 4.7, 4. 132, Diagnostic 
Code 9411.  In these circumstances, the Board is of the 
opinion that the criteria for a 50 percent evaluation, but no 
greater, have been met.  

E.  Total disability rating based on unemployability

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the service-connected disabilities render 
the veteran unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

The record shows that the veteran has been unemployed for 
many years, that he has a high school education and some 
advanced training in television repair work, and that he has 
both experiences as an electrician and as the owner and 
operator of his own small television repair shop.  The 
veteran's dominant current disabilities are his service-
connected psychiatric disorder and left foot and ankle 
disabilities.  As currently rated, his combined service-
connected evaluation is 70 percent, and the issue is whether 
his service-connected disabilities combine in such a way as 
to preclude him from securing or following substantially 
gainful employment consistent with his education and work 
history.  

The Board notes that while his cognitive abilities have not 
been markedly diminished by his service-connected psychiatric 
disorder, the veteran has a relatively limited education, a 
fact that has been remarked upon by numerous psychiatric 
examiners.  In addition, his psychiatric disorder has 
rendered him socially isolated, irritable, forgetful, and 
almost certainly difficult to deal with in a commercial or 
industrial setting.  On top of that, the veteran has a severe 
foot injury that is now manifested by nerve damage and left 
footdrop that has significantly affected his ability to 
ambulate.  On the other hand, the veteran has numerous 
nonservice-connected disabilities, including hypertension, 
heart disease, and, especially, a right hip disorder that 
also affect his ability to walk.  He is now wheelchair bound, 
or at least so it would seem, and has difficulty moving 
around his house much less performing in the work place.  
Prior to the 1997 revision of his right total hip 
replacement, which had been performed years previously, the 
veteran was felt to be unemployable.  

The VA psychiatric examiner in June 1994 was of the opinion 
that the veteran was unemployable with probable severe 
chronic pain in the left lower extremity that was affecting 
his mental functioning by producing impaired concentration, 
irritability, and depression.  Although the examiner felt 
that the veteran was also suffering from some pain in his 
right lower extremity, his opinion with regard to the 
veteran's overall disability picture focused almost entirely 
on his service-connected disabilities.  His recent amnestic 
episode and his memory impairment, while perhaps a product of 
alcohol abuse, are not without precedent in his service 
medical records.  This suggests that his memory impairment is 
of longstanding duration and is not necessarily linked to 
alcohol abuse.  It is significant that a neurology 
consultation during hospitalization in 1998 did not find a 
significant neurologic deficit to explain the veteran's 
amnesia and fugue states and that a dissociative disorder was 
therefore suspected.  Accordingly, the Board will accord this 
combat-wounded veteran of the Battle of Anzio the benefit of 
the doubt and find that entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for left foot disability is denied.  

A 20 percent evaluation for limitation of motion of the left 
ankle is granted, subject to the provisions of the amputation 
rule and to controlling regulations governing the payment of 
monetary payments.  

Extension of a temporary total disability rating beyond 
January 31, 1991, based on convalescence from surgery 
performed in November 1990, is denied.  

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary payments.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The Board observes that the RO, in January 2000, denied what 
it construed as the veteran's application to reopen a 
previously and finally denied claim of entitlement to service 
connection for bilateral hearing loss.  A rating decision 
dated in June 1997 denied service connection for bilateral 
hearing loss because, it was found, the condition was not 
incurred in or caused by service.  The veteran was informed 
of this determination by a letter dated June 18, 1997.  Less 
than 10 days later, a statement was received from the veteran 
in which he stated with respect to his claimed hearing loss 
that he was within three feet of an 88-millimeter explosion 
that almost blew his left foot off and that he was bleeding 
from his ears and nose.  He indicated that at the time of his 
discharge, he was profiled, which included for his claimed 
hearing loss.  He stated that he could not verify his claim 
because of the death of personnel who would have been there, 
including his commanding officer.  Just above his signature, 
the veteran wrote "notice appeal".  

A notice of disagreement is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (1999).  While special wording is not 
required, the notice of disagreement must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Id.   

Appellate courts have held that a notice of disagreement does 
not have to be phrased in perfect English or be perfectly 
punctuated in order to get across the desire to initiate an 
appeal.  See, e.g., Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998).  In the Board's opinion, the veteran's statement 
received in June 1997 was sufficient to constitute a notice 
of disagreement with the rating decision entered earlier that 
month and thus to initiate a timely appeal.  It follows that 
the June 1997 rating determination was not final.  Under the 
holding of the Court of Appeals for Veterans Claims in 
Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
assume jurisdiction of this issue and remand the matter for 
further development.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:  

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

2.  Thereafter, and following any 
indicated development, the RO should 
furnish the veteran and his 
representative with a statement of the 
case and provide them with an opportunity 
to submit a substantive appeal on the 
issue of entitlement to service 
connection for bilateral hearing loss.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



